           IN THE UNITED STATES DISTRICT COURT
              EASTERN DISTRICT OF ARKANSAS
                   JONESBORO DIVISION

CHARLES DAVID EARWOOD                                      PLAINTIFF

v.                      No. 3:19-cv-47-DPM

GARY KELLEY, Chief of Police,
Marion, DENNIS BURNS, Assistant
Chief of Police, Marion, DIANNE
KELLEY, DOES                                            DEFENDANTS
                                ORDER
     1. Earwood was an inmate at the Crittenden County Detention
Center when the Court granted him permission to proceed in forma
pauperis. NQ4. He has since been released. NQ 11. He has not made any
payments toward the $350.00 filing fee in this case.
     2. Earwood must either pay the $350 filing fee or file a free-world
application to proceed in forma pauperis by 30 May 2019. If he doesn't,
then his case will be dismissed without prejudice. LOCAL RULE 5.5(c)(2).
     3. The Court directs the Clerk to send Earwood a free-world in
forma pauperis application with a copy of this Order.
     So Ordered.
